In an action for specific performance of a contract for the sale of real property, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Dowd, J.), dated February 18, 1986, which granted the plaintiff’s motion for summary judgment and denied their cross motion for summary judgment.
Ordered that the order and judgment is modified, by deleting the provisions granting the plaintiff’s motion for summary judgment and directing specific performance, and substituting therefor a provision denying the plaintiff’s motion; as so modified, the order and judgment is affirmed, with costs to the defendants, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.
The plaintiff’s motion for summary judgment in this action for specific performance of a contract for the sale of real property should have been denied. The defendants raised a question of fact as to whether they had timely accepted the plaintiff’s offer of settlement which precluded the granting of summary judgment to either party. Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.